Order entered August 1, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00031-CV

   YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                             Appellants

                                                  V.

                                A-1 MARKETING, INC., Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-05632

                                              ORDER
           As ordered to do so, appellants have filed written verification of payment for the

reporter’s record. Accordingly, we ORDER court reporter Vielica Dobbins to file the reporter’s

record of proceedings held July 16, 2018 and September 21, 2018 no later than August 16, 2019.

Appellants’ brief shall be filed within thirty days of the filing of the reporter’s record.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins and the

parties.

                                                         /s/   KEN MOLBERG
                                                               JUSTICE